In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00089-CR

____________________


RODRICK FRANCIS HARTFIELD, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-03945




MEMORANDUM OPINION


	Pursuant to a plea bargain agreement, appellant Rodrick Francis Hartfield pled guilty
to burglary of a building.  The trial court found the evidence sufficient to find Hartfield
guilty, but deferred further proceedings and placed Hartfield on community supervision for
five years.  The State subsequently filed a motion to revoke Hartfield's unadjudicated
community supervision.  Hartfield pled "true" to one violation of the conditions of his
community supervision.  The trial court found that Hartfield violated the conditions of his
community supervision, found Hartfield guilty of burglary of a building, and assessed
punishment at two years of confinement in a state jail facility.
	Hartfield's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 1, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

							_______________________________
								 STEVE McKEITHEN
								         Chief Justice

Submitted on February 9, 2010
Opinion Delivered February 24, 2010
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.